                Case 19-10150-reg      Doc 257      Filed 06/05/19    Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IN THE MATTER OF:                               )           CASE NO.        19-10150
                                                )           CHAPTER         11
JAMES E. MILLER, II                             )           REG/jd
                                                )
                                                )
       Debtor                                   )

                    ORDER DENYING MOTION TO EXTEND TIME

       On June 05, 2019

       Sigma Restaurants, Inc.’s motion, filed on May 31, 2019, for an extension of time to respond

to debtor’s request for production of documents, interrogatories, and request for admissions is

DENIED, without prejudice to resubmission in accordance with Local Bankruptcy Rule B-9006-1.

       SO ORDERED.


                                                 /s/ Robert E. Grant
                                             Chief Judge, United States Bankruptcy Court
